
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


JANUS CAPITAL GROUP INC.

2012 Employment Inducement Award Plan

(as adopted effective as of January 24, 2012)


--------------------------------------------------------------------------------






Table of Contents


Article
  Page  

1. History, Effective Date, Objectives and Duration

    1  

2. Definitions

   
1  

3. Administration

   
6  

4. Shares Subject to the Plan and Maximum Awards

   
7  

5. Eligibility and General Conditions of Awards

   
8  

6. Stock Options

   
10  

7. Stock Appreciation Rights and Limited Stock Appreciation Rights

   
11  

8. Restricted Shares

   
12  

9. Beneficiary Designation

   
13  

10. Deferrals

   
13  

11. Rights of Employees/Directors/Consultants

   
13  

12. Change of Control

   
13  

13. Amendment, Modification, and Termination

   
14  

14. Withholding

   
15  

15. Successors

   
16  

16. Additional Provisions

   
16  

--------------------------------------------------------------------------------






Janus Capital Group Inc.
2012Employment Inducement Award Plan


(AS ADOPTED EFFECTIVE AS OF January 24, 2012)


Article 1. History, Effective Date, Objectives and Duration

        1.1    History.    Janus Capital Group Inc., a Delaware corporation (the
"Company"), has established the Janus Capital Group Inc. 2012 Employment
Inducement Award Plan, as set forth herein, and as the same may be amended from
time to time (the "Plan"). The Plan was adopted by the Compensation Committee of
the Board of Directors of the Company on December 28, 2011, and was ratified by
the Board of Directors of the Company (the "Board") on January 24, 2012, to be
effective on January 24, 2012 (the "Effective Date").

        1.2    Objectives of the Plan.    The Plan is intended to assist the
Company and its Subsidiaries in attracting new employees, and to allow new
employees of the Company and its Subsidiaries to acquire equity ownership in the
Company, thereby strengthening their commitment to the success of the Company
and stimulating their efforts on behalf of the Company. The Plan also is
intended to optimize the profitability and growth of the Company through
incentives which are consistent with the Company's goals; to provide new
employees with an incentive for excellence in individual performance; and to
promote teamwork among employees. To achieve these objectives, the Plan is
intended to provide only Awards that constitute Employment Inducement Awards.

        1.3    Duration of the Plan.    The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board or the Plan
Committee to amend or terminate the Plan at any time pursuant to Article 13
hereof, until all Shares subject to it shall have been purchased or acquired
according to the Plan's provisions.

Article 2. Definitions

        Whenever used in the Plan, the following terms shall have the meanings
set forth below:

        2.1   "Article" means an Article of the Plan.

        2.2   "Award" means Options, Restricted Shares (awarded as Shares or
Share Units), or Dividend Equivalents granted under the Plan.

        2.3   "Award Agreement" means the written agreement by which an Award
shall be evidenced.

        2.4   "Board" has the meaning set forth in Section 1.1.

        2.6   "Cause" means, unless otherwise defined in an Award Agreement,

        (a)   before the occurrence of a Change of Control, any one or more of
the following, as determined by the Committee:

        (1)   a Grantee's commission of a crime which, in the judgment of the
Committee, resulted or is likely to result in damage or injury to the Company or
a Subsidiary;

        (2)   the material violation by the Grantee of written policies of the
Company or a Subsidiary;

        (3)   the habitual neglect or failure by the Grantee in the performance
of his or her duties to the Company or a Subsidiary (but only if such neglect or
failure is not remedied within a reasonable remedial period after Grantee's
receipt of written notice from the Company which describes such neglect or
failure in reasonable detail and specifies the remedial period); or

        (4)   action or inaction by the Grantee in connection with his or her
duties to the Company or a Subsidiary resulting, in the judgment of the
Committee, in material injury to the Company or a Subsidiary; and

--------------------------------------------------------------------------------



        (b)   from and after the occurrence of a Change of Control, the
occurrence of any one or more of the following, as determined in the good faith
and reasonable judgment of the Committee:

        (1)   Grantee's conviction for committing an act of fraud, embezzlement,
theft, or any other act constituting a felony involving moral turpitude or
causing material damage or injury, financial or otherwise, to the Company;

        (2)   a demonstrably willful and deliberate act or failure to act which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes material damage
or injury, financial or otherwise, to the Company (but only if such act or
inaction is not remedied within 15 business days of Grantee's receipt of written
notice from the Company which describes the act or inaction in reasonable
detail); or

        (3)   the consistent gross neglect of duties or consistent wanton
negligence by the Grantee in the performance of the Grantee's duties (but only
if such neglect or negligence is not remedied within a reasonable remedial
period after Grantee's receipt of written notice from the Company which
describes such neglect or negligence in reasonable detail and specifies the
remedial period).

        2.7   "Change of Control" shall, unless otherwise defined in the Award
Agreement, be deemed to have occurred if the event set forth in any one of the
following paragraphs shall have occurred:

        (a)   a change in the composition of the Board such that the individuals
who, as of the effective date of the this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a member of the
Board subsequent to the effective date hereof, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act, as modified) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or

        (b)   consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity ("Business
Combination"); excluding, however, such a Business Combination pursuant to which
(1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50 percent
of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be; and
(2) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination; or

2

--------------------------------------------------------------------------------



        (c)   the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding (a), (b) and (c) above, that for each Award subject to
Section 409A of the Code, a Change of Control shall be deemed to have occurred
under this Plan with respect to such Award only if a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company shall also be deemed to have occurred under
Section 409A of the Code.

        2.8   "Change of Control Value" means the Fair Market Value of a Share
on the date of a Change of Control.

        2.9   "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and regulations and rulings thereunder. References to a particular
section of the Code include references to successor provisions of the Code or
any successor code

        2.10 "Committee," "Plan Committee" and "Management Committee" have the
meanings set forth in Article 3.

        2.11 "Common Stock" means the common stock, $.01 par value, of the
Company.

        2.12 "Company" has the meaning set forth in Section 1.1.

        2.13 "Disability" means that a Grantee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company or a Subsidiary of the Company.

        2.14 "Dividend Equivalents" has the meaning set forth in Section 11.3.

        2.15 "Effective Date" has the meaning set forth in Section 1.1.

        2.16-A  "Eligible Person" means any employee (including any officer) of
the Company or any Subsidiary who is determined by the Committee to be eligible
for an Employment Inducement Award, including any such employee who is on an
approved leave of absence, layoff, or has been subject to a disability which
does not qualify as a Disability.

        2.16-B  "Employment Inducement Award" means an Award to a Grantee that
is determined by the Committee to qualify as an employment inducement award
within the meaning of New York Stock Exchange Rule 303A.08 (or any successor
rule relating to shareholder approval of equity compensation plans that includes
an exemption for such awards and that is applicable to the Company).

        2.17 "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time. References to a particular section of the Exchange
Act include references to successor provisions.

        2.18 "Fair Market Value" means (A) with respect to any property other
than Shares, the fair market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee, and
(B) with respect to Shares, unless otherwise determined by the Committee, as of
any date, (i) the average of the high and low trading prices on the date of
determination on the New York Stock Exchange (or, if no sale of Shares was
reported for such date, on the next preceding date on which a sale of Shares was
reported); (ii) if the Shares are not listed on the New York Stock Exchange, the
average of the high and low trading prices of the Shares on such other national
exchange on which the Shares are principally traded or as reported by the
National Market System, or similar organization, or if no such quotations are
available, the average of the high bid and low asked

3

--------------------------------------------------------------------------------



quotations in the over-the-counter market as reported by the National Quotation
Bureau Incorporated or similar organizations; or (iii) in the event that there
shall be no public market for the Shares, the fair market value of the Shares as
determined by the Committee.

        2.19 "Freestanding SAR" means an SAR that is granted independently of
any other Award.

        2.20 "Good Reason" shall have the meaning assigned to such term in the
Grantee's individual employment or severance agreement or, if the Grantee is not
a party to an agreement in which Good Reason is defined, Good Reason shall mean
the occurrence of any of the events or conditions described below which are not
cured by the Company (if susceptible to cure by the Company) within thirty
(30) days after the Company has received written notice from the Grantee (which
notice must be provided by the Grantee within ninety (90) days of the initial
existence of the event or condition constituting Good Reason): (i) a material
adverse alteration in the nature or status of the Grantee's responsibilities
from those in effect immediately prior to the Change in Control other than any
such alteration primarily attributable to the fact that the Company may no
longer be a public company or to other changes in the identity, nature or
structure of the Company; and provided, that a change in the Grantee's title or
reporting relationships shall not of itself constitute Good Reason (unless such
change results in a material adverse alteration as described above), (ii) any
material reduction in the Grantee's base salary except for any across-the-board
reduction similarly affecting similarly-situated employees of the Company, or
(iii) the relocation of the Grantee's principal place of employment to a
location more than 40 miles from the Grantee's principal place of employment
immediately prior to the Change of Control, provided that such relocation
results in a material negative change to the Grantee's employment.

        2.21 "Grant Date" has the meaning set forth in Section 5.2.

        2.22 "Grantee" means an individual who has been granted an Award.

        2.23 "including" or "includes" means "including, without limitation," or
"includes, without limitation," respectively.

        2.24 "Option" means an option granted under Article 6 of the Plan.

        2.25 "Option Price" means the price at which a Share may be purchased by
a Grantee pursuant to an Option.

        2.26 "Option Term" means the period beginning on the Grant Date of an
Option and ending on the expiration date of such Option, as specified in the
Award Agreement for such Option and as may, consistent with the provisions of
the Plan, be extended from time to time by the Committee prior to the expiration
date of such Option then in effect.

        2.27 "Performance Period" has the meaning set forth in Section 7.2.

        2.28 "Period of Restriction" means the period during which the transfer
of Restricted Shares is limited in some way (the length of the period being
based on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 8.

        2.29 "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d) thereof.

        2.30 "Plan" has the meaning set forth in Section 1.1.

        2.31 "Required Withholding" has the meaning set forth in Article 16.

        2.32 "Restricted Shares" means Shares or Share Units that are subject to
forfeiture if the Grantee does not satisfy the conditions specified in the Award
Agreement applicable to such Shares or Share Units.

4

--------------------------------------------------------------------------------



        2.33 "Retirement" means, for any Grantee who is an employee of the
Company or a Subsidiary (or is a director of the Company, if the Grantee was an
employee at the time he received an Employment Inducement Award), (A) for any
Award other than a Share Unit, a Termination of Affiliation by the Grantee upon
having both attained age fifty-five (55) and completed at least ten (10) years
of service with the Company or a Subsidiary or (B) for any Share Unit, having
both attained age fifty-five (55) and completed at least ten (10) years of
service with the Company or a Subsidiary.

        2.34 "Rule 16b-3" means Rule 16b-3 promulgated by the SEC under the
Exchange Act, as amended from time to time, together with any successor rule, as
in effect from time to time.

        2.35 "SAR" means a stock appreciation right.

        2.36 "SEC" means the United States Securities and Exchange Commission,
or any successor thereto.

        2.37 "Section" means, unless the context otherwise requires, a Section
of the Plan.

        2.38 "Section 16 Person" means a person who is subject to potential
liability under Section 16(b) of the 1934 Act with respect to transactions
involving equity securities of the Company.

        2.39 "Share" means a share of Common Stock.

        2.40 "Share Unit" means a bookkeeping entry representing the equivalent
of one share of Common Stock that is payable in the form of Common Stock unless
at the time of grant the Plan Committee or the Board designates it to be paid in
cash or any combination of cash and Common Stock.

        2.41 "Strike Price" of any SAR shall equal, for any Tandem SAR (whether
such Tandem SAR is granted at the same time as or after the grant of the related
Option), the Option Price of such Option, or for any other SAR, 100% of the Fair
Market Value of a Share on the Grant Date of such SAR; provided that the
Committee may specify a higher Strike Price in the Award Agreement.

        2.42 "Subsidiary" means a United States or foreign corporation or
limited liability company, partnership or other similar entity with respect to
which the Company owns, directly or indirectly, 50% or more of the Voting Power
of such corporation, limited liability company, partnership or other similar
entity

        2.43 "Tandem SAR" means an SAR that is granted in connection with a
related Option, the exercise of which shall require cancellation of the right to
purchase a Share under the related Option (and when a Share is purchased under
the related Option, the Tandem SAR shall similarly be canceled).

        2.44 "Termination of Affiliation" occurs on the first day on which an
individual is for any reason no longer providing services to the Company or any
Subsidiary in the capacity of an employee, director or consultant, or with
respect to an individual who is an employee or director of, or consultant to, a
corporation which is a Subsidiary, the first day on which such corporation
ceases to be a Subsidiary; provided, however, that for each Award subject to
Section 409A of the Code, a Termination of Affiliation shall be deemed to have
occurred under this Plan with respect to such Award on the first day on which an
individual has experienced a "separation from service" within the meaning of
Section 409A of the Code.

        2.45 "Voting Power" means the combined voting power of the
then-outstanding securities of a corporation entitled to vote generally in the
election of directors.

5

--------------------------------------------------------------------------------





Article 3. Administration

        3.1    Committee    

        (a)   Subject to Article 13, and to Section 3.2, the Plan shall be
administered by the Board, or a committee appointed by the Board to administer
the Plan ("Plan Committee"). To the extent the Board considers it desirable to
comply with or qualify under Rule 16b-3, the Plan Committee shall consist of two
or more directors of the Company, all of whom qualify as "non-employee
directors" within the meaning of Rule 16b-3. The number of members of the Plan
Committee shall from time to time be increased or decreased, and shall be
subject to such conditions, in each case as the Board deems appropriate to
permit transactions in Shares pursuant to the Plan to satisfy such conditions of
Rule 16b-3 as then in effect.

        (b)   The Board or the Plan Committee may appoint and delegate to
another committee ("Management Committee") any or all of the authority of the
Board or the Plan Committee, as applicable, with respect to Awards to Grantees
other than Grantees who are Section 16 Persons at the time any such delegated
authority is exercised.

        (c)   Any references herein to "Committee" are references to the Board,
or the Plan Committee or the Management Committee, as applicable.

        3.2    Powers of Committee    

        Subject to the express provisions of the Plan, the Committee has full
and final authority and sole discretion as follows:

        (a)   to determine when, to whom and in what types and amounts Awards
should be granted and the terms and conditions applicable to each Award and
whether or not specific Awards shall be granted in connection with other
specific Awards, and if so whether they shall be exercisable cumulatively with,
or alternatively to, such other specific Awards;

        (b)   to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
forfeited and whether such shares shall be held in escrow;

        (c)   to construe and interpret the Plan and to make all determinations
necessary or advisable for the administration of the Plan;

        (d)   to make, amend, and rescind rules relating to the Plan, including
rules with respect to the exercisability and nonforfeitability of Awards upon
the Termination of Affiliation of a Grantee;

        (e)   to determine the terms and conditions of all Award Agreements
(which need not be identical) and, with the consent of the Grantee, to amend any
such Award Agreement at any time, among other things, to permit transfers of
such Awards to the extent permitted by the Plan; provided that the consent of
the Grantee shall not be required for any amendment which (i) does not adversely
affect the rights of the Grantee, or (ii) is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new or change in existing applicable law;

        (f)    to cancel, with the consent of the Grantee, outstanding Awards
and to grant new Awards in substitution therefore;

        (g)   to accelerate the exercisability (including exercisability within
a period of less than six months after the Grant Date) or the vesting of, and to
accelerate or waive any or all of the terms and conditions applicable to, any
Award or any group of Awards for any reason and at any time, including in
connection with a Termination of Affiliation;

6

--------------------------------------------------------------------------------



        (h)   subject to Sections 1.3 and 5.3, to extend the time during which
any Award or group of Awards may be exercised;

        (i)    to make such adjustments or modifications to Awards to Grantees
working outside the United States as are advisable to fulfill the purposes of
the Plan or to comply with applicable local law;

        (j)    to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards which may from time to time be exercised by a Grantee;

        (k)   to ensure that any Award granted under the Plan qualifies as an
Employment Inducement Award; and

        (l)    to take any other action with respect to any matters relating to
the Plan for which it is responsible.

        All determinations on all matters relating to the Plan or any Award
Agreement may be made in the sole and absolute discretion of the Committee, and
all such determinations of the Committee shall be final, conclusive and binding
on all Persons. No member of the Committee shall be liable for any action or
determination made with respect to the Plan or any Award.

Article 4. Shares Subject to the Plan and Maximum Awards

        4.1    Number of Shares Available for Grants.    Subject to adjustment
as provided in Section 4.2, the number of Shares hereby reserved for issuance
under the Plan shall be 1,000,000. If any Shares subject to an Award granted
hereunder are forfeited, terminated, expired or canceled or such Award otherwise
terminates without the issuance of such Shares or of other consideration in lieu
of such Shares, the Shares subject to such Award, to the extent of any such
forfeiture, termination, expiration or cancellation shall again be available for
grant under the Plan (without a charge against the aggregate number of Shares
available for issuance hereunder). Notwithstanding the foregoing, Shares
surrendered or withheld as payment of either the Strike Price of an Award
(including Shares otherwise underlying an Award of a SAR that are retained by
the Company to account for the grant price of such SAR) and/or withholding taxes
in respect of an Award shall no longer be available for grant under the Plan.
The Committee may from time to time determine the appropriate methodology for
calculating the number of Shares issued pursuant to the Plan. Shares issued
pursuant to the Plan may be treasury Shares or newly-issued Shares.

        4.2    Adjustments in Authorized Shares.    In the event that the
Committee determines that any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, subdivision, consolidation or reduction of
capital, reorganization, merger, scheme of arrangement, split-up, spin-off or
combination involving the Company or repurchase or exchange of Shares or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that any adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) with respect to which Awards may be granted, (ii) the
number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, cancel an outstanding Award, in exchange for a
cash payment to the holder of an outstanding Award or the substitution of other
property for Shares subject to an outstanding Award; provided, that the number
of Shares subject to any Award denominated in Shares shall always be a whole
number.

7

--------------------------------------------------------------------------------



Article 5. Eligibility and General Conditions of Awards

        5.1    Eligibility.    The Committee may grant Awards to any Eligible
Person, whether or not he or she has previously received an Award.

        5.2    Grant Date.    The Grant Date of an Award shall be the date on
which the Committee grants the Award or such later date as specified by the
Committee.

        5.3    Maximum Term.    The Option Term or other period during which an
Award may be outstanding shall under no circumstances extend more than 10 years
after the Grant Date, and shall be subject to earlier termination as herein
provided.

        5.4    Award Agreement.    To the extent not set forth in the Plan, the
terms and conditions of each Award (which need not be the same for each grant or
for each Grantee) shall be set forth in an Award Agreement.

        5.5    Restrictions on Share Transferability.    The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise or
vesting of an Award as it may deem advisable, including restrictions under
applicable federal securities laws.

        5.6    Termination of Affiliation.    Except as otherwise provided by
the Committee or in an Award Agreement, and subject to the provisions of
Section 12.1, the extent to which the Grantee shall have the right to exercise,
vest in, or receive payment in respect of an Award following Termination of
Affiliation shall be determined in accordance with the following provisions of
this Section 5.6.

        (a)    For Cause.    If a Grantee has a Termination of Affiliation for
Cause, (i) the Grantee's Restricted Shares that are forfeitable shall thereupon
be forfeited, subject to the provisions of Section 8.4 regarding repayment of
certain amounts to the Grantee; and (ii) any unexercised Option, or SAR shall
terminate effective immediately upon such Termination of Affiliation.

        (b)    On Account of Death or Disability.    If a Grantee has a
Termination of Affiliation on account of death or Disability, then:

        (1)   the Grantee's Restricted Shares that were forfeitable shall
thereupon become nonforfeitable; and

        (2)   any unexercised Option or SAR, whether or not exercisable on the
date of such Termination of Affiliation, may be exercised, in whole or in part,
within the first 12 months after such Termination of Affiliation (but only
during the Option Term) and shall terminate immediately thereafter; such Option
or SAR may be exercised to the extent permitted under this section by the
Grantee or, after his or her death, by (i) his or her personal representative or
the person to whom the Option or SAR, as applicable, is transferred by will or
the applicable laws of descent and distribution, or (ii) the Grantee's
beneficiary designated in accordance with Article 11.

        (c)    On Account of Retirement.    Upon Grantee's Retirement, then:

        (1)   the Grantee's Restricted Shares that were forfeitable shall
thereupon become nonforfeitable; and

        (2)   any unexercised Option or SAR, whether or not exercisable on the
date of such Termination of Affiliation, may be exercised, in whole or in part,
within the first five years after such Termination of Affiliation (but only
during the Option Term) and shall terminate immediately thereafter; such Option
or SAR may be exercised to the extent permitted under this section by the
Grantee or, after his or her death, by (i) his or her personal representative or
the person to whom the Option or SAR, as applicable, is transferred by will or
the

8

--------------------------------------------------------------------------------



applicable laws of descent and distribution, or (ii) the Grantee's beneficiary
designated in accordance with Article 11.

        (d)    Any Other Reason.    If a Grantee has a Termination of
Affiliation for any reason other than for Cause, death, Disability or
Retirement, then:

        (1)   the Grantee's Restricted Shares, to the extent forfeitable on the
date of the Grantee's Termination of Affiliation, shall be forfeited on such
date;

        (2)   if such Termination of Affiliation is the result of the Grantee's
voluntary termination of employment, any unexercised Option or SAR, to the
extent not exercisable immediately before the Grantee's Termination of
Affiliation shall terminate immediately upon such Termination of Affiliation,
and to the extent exercisable immediately before the Grantee's Termination of
Affiliation, may be exercised in whole or in part, not later than three months
after such Termination of Affiliation (but only during the Option Term) and
shall terminate immediately thereafter; such Option or SAR may be exercised to
the extent permitted under this section by the Grantee or, after his or her
death, by (i) his or her personal representative or the person to whom the
Option or SAR, as applicable, is transferred by will or the applicable laws of
descent and distribution, or (ii) the Grantee's beneficiary designated in
accordance with Article 11; and

        (3)   if such Termination of Affiliation is the result of the Grantee's
termination of employment by the Company or a Subsidiary (other than for Cause),
then, the portion of any Option that was not exercisable immediately before the
Grantee's Termination of Affiliation, may be exercised in whole or in part, not
later than three months after such Termination of Affiliation (but only during
the Option Term) and shall terminate immediately thereafter; such Option or SAR
may be exercised to the extent permitted under this section by the Grantee or,
after his or her death, by (i) his or her personal representative or the person
to whom the Option is transferred by will or the applicable laws of descent and
distribution, or (ii) the Grantee's beneficiary designated in accordance with
Article 11.

        5.7    Nontransferability of Awards.    

        (a)   Except as provided in Section 5.7(c) below, each Award, and each
right under any Award, shall be exercisable only by the Grantee during the
Grantee's lifetime, or, if permissible under applicable law, by the Grantee's
guardian or legal representative.

        (b)   Except as provided in Section 5.7(c) below, no Award (prior to the
time, if applicable, Shares are issued in respect of such Award), and no right
under any Award, may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Grantee otherwise than by will or by
the laws of descent and distribution (or in the case of Restricted Shares, to
the Company), and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

        (c)   To the extent and in the manner permitted by the Committee, and
subject to such terms, conditions, restrictions or limitations that may be
prescribed by the Committee, a Grantee may transfer an Award to (i) a spouse,
sibling, parent, child (including an adopted child) or grandchild (any of which,
an "Immediate Family Member") of the Grantee; (ii) a trust, the primary
beneficiaries of which consist exclusively of the Grantee or Immediate Family
Members of the Grantee; or (iii) a corporation, partnership or similar entity,
the owners of which consist exclusively of the Grantee or Immediate Family
Members of the Grantee.

9

--------------------------------------------------------------------------------



        5.8    Cancellation and Rescission of Awards.    Unless the Award
Agreement specifies otherwise, the Committee may cancel, rescind, suspend,
withhold, or otherwise limit or restrict any unexercised Award at any time if
the Grantee is not in compliance with all applicable provisions of the Award
Agreement and the Plan or if the Grantee has a Termination of Affiliation for
Cause.

        5.9    Loans and Guarantees.    The Committee may, subject to applicable
law, (i) allow a Grantee to defer payment to the Company of all or any portion
of the Option Price of an Option or the purchase price of Restricted Shares, or
(ii) cause the Company to loan to the Grantee, or guarantee a loan from a third
party to the Grantee for, all or any portion of the Option Price of an Option or
the purchase price of Restricted Shares or all or any portion of any taxes
associated with the exercise of, nonforfeitability of, or payment of benefits in
connection with, an Award. Any such payment deferral, loan or guarantee by the
Company shall be on such terms and conditions as the Committee may determine.
Notwithstanding the foregoing, the Company shall not loan to the Grantee, or
guarantee a loan from a third party to the Grantee, as described in the
preceding sentence, if such loan is prohibited under Section 402 of the
Sarbanes-Oxley Act of 2002, as may be amended.

Article 6. Stock Options

        6.1    Grant of Options.    Subject to the terms and provisions of the
Plan, Options may be granted to any Eligible Person in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee. Without in any manner limiting the generality of the foregoing, and
in a manner intended to comply with Section 409A of the Code, the Committee may
grant to any Eligible Person, or permit any Eligible Person to elect to receive,
an Option in lieu of or in substitution for any other compensation (whether
payable currently or on a deferred basis, and whether payable under this Plan or
otherwise) which such Eligible Person may be eligible to receive from the
Company or a Subsidiary.

        6.2    Award Agreement.    Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the Option Term, the number
of shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall determine.

        6.3    Option Price.    The Option Price of an Option under this Plan
shall be determined by the Committee, and shall be equal to or more than 100% of
the Fair Market Value of a Share on the Grant Date; provided, however, that any
Option that is (x) granted to a Grantee in connection with the acquisition
("Acquisition"), however effected, by the Company of another corporation or
entity ("Acquired Entity") or the assets thereof, (y) associated with an option
to purchase shares of stock of the Acquired Entity or an affiliate thereof
("Acquired Entity Option") held by such Grantee immediately prior to such
Acquisition, and (z) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option ("Substitute Option") may, to
the extent necessary to achieve such preservation of economic value, be granted
with an Option Price that is less than 100% of the Fair Market Value of a Share
on the Grant Date, provided that such grant is made in a manner that will not
result in the Substitute Option being subject to the requirements of
Section 409A of the Code..

        6.4    Incentive Stock Options.    None of the Options granted under
this Plan shall be treated as "incentive stock options" for purposes of the
requirements of Section 422 of the Code.

        6.5    Payment.    Options granted under this Article 6 shall be
exercised by the delivery of a written notice of exercise to the Company,
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares made by any one or more of
the following means subject to the approval of the Committee:

        (a)   cash, personal check or wire transfer;

10

--------------------------------------------------------------------------------



        (b)   Shares, valued at their Fair Market Value on the date of exercise;

        (c)   Restricted Shares, each such Share valued at the Fair Market Value
of a Share on the date of exercise;

        (d)   subject to applicable law, pursuant to procedures approved by the
Committee, through the sale of the Shares acquired on exercise of the Option,
valued at their Fair Market Value on the date of exercise, sufficient to pay for
such Shares, together with, if requested by the Company, the amount of federal,
state, local or foreign withholding taxes payable by Grantee by reason of such
exercise; or

        (e)   when permitted by the Committee, payment may also be made in
accordance with Section 5.9.

        If any Restricted Shares ("Tendered Restricted Shares") are used to pay
the Option Price, a number of Shares acquired on exercise of the Option equal to
the number of Tendered Restricted Shares shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option.

Article 7. Stock Appreciation Rights

        7.1    Grant of SARs.    Subject to the terms and conditions of the
Plan, SARs may be granted to any Eligible Person at any time and from time to
time as shall be determined by the Committee. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination thereof.

        The Committee shall determine the number of SARs granted to each Grantee
(subject to Article 4), the Strike Price thereof, and, consistent with
Section 7.2 and the other provisions of the Plan, the other terms and conditions
pertaining to such SARs. The Strike Price shall be determined by the Committee,
and shall be equal to or more than 100% of the Fair Market Value of a Share on
the Grant Date; provided, however, that an Option that is (x) granted to a
Grantee in connection with the acquisition ("Acquisition"), however effected, by
the Company of another corporation or entity ("Acquired Entity") or the assets
thereof, (y) associated with an option to purchase shares of stock of the
Acquired Entity" or an affiliate thereof ("Acquired Entity Option") held by such
Grantee immediately prior to such Acquisition, and (z) intended to preserve for
the Grantee the economic value of all or a portion of such Acquired Entity
Option ("Substitute Option") may, to the extent necessary to achieve such
preservation of economic value, be granted with an option price that is less
than 100% of the Fair Market Value of a Share on the Grant Date, provided that
such grant is made in a manner that will not result in the Substitute Option
being subject to the requirements of Section 409A of the Code.

        7.2    Exercise of Tandem SARs.    Tandem SARs may be exercised for all
or part of the Shares subject to the related Award upon the surrender of the
right to exercise the equivalent portion of the related Award. A Tandem SAR may
be exercised only with respect to the Shares for which its related Award is then
exercisable.

        Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR, (i) the Tandem SAR will expire no later than the
expiration of the underlying Option; (ii) the value of the payout with respect
to the Tandem SAR may be for no more than 100% of the difference between the
Option Price of the underlying Option and the Fair Market Value of the Shares
subject to the underlying Option at the time the Tandem SAR is exercised; and
(iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the Option exceeds the Option Price of the Option.

11

--------------------------------------------------------------------------------





        7.3    Payment of SAR Amount.    Upon exercise of an SAR, the Grantee
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

        (a)   the excess of the Fair Market Value of a Share on the date of
exercise over the Strike Price;

by

        (b)   the number of Shares with respect to which the SAR is exercised;

provided that the Committee may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the Grant Date as the Committee shall specify. As
provided by the Committee, the payment upon SAR exercise shall either be in cash
or in Shares which have an aggregate Fair Market Value (as of the date of
exercise of the SAR) equal to the amount of the payment, or in some combination
thereof, as set forth in the Award Agreement.

Article 8. Restricted Shares

        8.1    Grant of Restricted Shares.    Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Restricted Shares to any Eligible Person in such amounts as the Committee
shall determine including, with respect to each Restricted Share that is also a
Share Unit, the time and form of payment of such Restricted Share; provided,
however, that with respect to Restricted Shares that are also Share Units, if
such Share Units would be subject to Section 409A of the Code, the provisions of
such Share Unit shall comply with the requirements set forth in Section 409A of
the Code..

        8.2    Award Agreement.    Each grant of Restricted Shares shall be
evidenced by an Award Agreement that shall specify the Period(s) of Restriction,
the number of Restricted Shares granted, and such other provisions as the
Committee shall determine. The Committee may impose such conditions and/or
restrictions on any Restricted Shares granted pursuant to the Plan as it may
deem advisable, including restrictions based upon the achievement of specific
performance goals (Company-wide, divisional, Subsidiary and/or individual),
time-based restrictions on vesting, and/or restrictions under applicable
securities laws.

        8.3    Consideration.    The Committee shall determine the amount, if
any, that a Grantee shall pay for Restricted Shares. Such payment shall be made
in full by the Grantee before the delivery of the shares or share units and in
any event no later than 10 business days after the Grant Date for such shares or
share units.

        8.4    Effect of Forfeiture.    If Restricted Shares are forfeited, and
if the Grantee was required to pay for such shares or share units or acquired
such Restricted Shares upon the exercise of an Option, the Grantee shall be
deemed to have resold such Restricted Shares to the Company at a price equal to
the lesser of (x) the amount paid by the Grantee for such Restricted Shares, or
(y) the Fair Market Value of a Share or Share Unit on the date of such
forfeiture. The Company shall pay to the Grantee the required amount as soon as
is administratively practical. Such Restricted Shares shall cease to be
outstanding, and shall no longer confer on the Grantee thereof any rights as a
stockholder of the Company, from and after the date of the event causing the
forfeiture, whether or not the Grantee accepts the Company's tender of payment
for such Restricted Shares.

        8.5    Escrow; Legends.    The Committee may provide that any
certificates for Restricted Shares (x) shall be held (together with a stock
power executed in blank by the Grantee) in escrow by the Secretary of the
Company until such Restricted Shares become nonforfeitable or are forfeited
and/or (y) shall bear an appropriate legend restricting the transfer of such
Restricted Shares. If any Restricted

12

--------------------------------------------------------------------------------



Shares become nonforfeitable, the Company shall cause any certificates for such
shares to be issued without such legend.

Article 9. Beneficiary Designation

        Each Grantee under the Plan may, from time to time, name any beneficiary
or beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee's death shall be paid to
the Grantee's estate.

Article 10. Deferrals

        The Committee may permit or require a Grantee to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due by virtue
of the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Shares. If any such deferral is required or permitted, the
Committee shall establish rules and procedures for such deferrals; provided,
however, to the extent that such deferral is subject to Section 409A of the
Code, the rules and procedures established by the Committee shall comply with
Section 409A of the Code. Except as otherwise provided in an Award Agreement,
any payment or any Shares that are subject to such deferral shall be made or
delivered to the Grantee upon the Grantee's Termination of Affiliation.

Article 11. Rights of Employees

        11.1    Employment.    Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate any Grantee's employment,
directorship or consultancy at any time, nor confer upon any Grantee the right
to continue in the employ or as a director or consultant of the Company.

        11.2    Participation.    No employee shall have the right to be
selected to receive an Award under the Plan or, having been so selected, to be
selected to receive a future Award.

        11.3    Dividend Equivalents.    Subject to the provisions of the Plan
and any Award, the recipient of an Award (including any Award deferred in
accordance with procedures established pursuant to Article 12) may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, cash, stock or other property dividends, or cash payments in amounts
equivalent to cash, stock or other property dividends on shares of Common Stock
("Dividend Equivalents") with respect to the number of shares of Common Stock
covered by the Award, as determined by the Committee, in its sole discretion,
and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional shares or otherwise reinvested; provided, however,
that if such payment of dividends or Dividend Equivalents would be subject to
Section 409A of the Code, no such payment may be made if it would fail to comply
with the requirements set forth in Section 409A of the Code. Notwithstanding the
foregoing, no dividends or Dividend Equivalents will be paid with respect to
unvested Performance Units or Performance Awards.

Article 12. Change of Control

        (a)   With respect to each outstanding Award that is assumed or
substituted in connection with a Change of Control, in the event of a
termination of a Grantee's employment or service by the Company without Cause or
for Good Reason during the 24-month period following such Change of Control, on
the date of such termination (i) such Award shall become fully vested and, if
applicable, exercisable, (ii) the restrictions, payment conditions, and
forfeiture conditions applicable

13

--------------------------------------------------------------------------------



to any such Award granted shall lapse, and (iii) any performance conditions
imposed with respect to Awards shall be deemed to be fully achieved at target
levels.

        (b)   With respect to each outstanding Award that is not assumed or
substituted in connection with a Change of Control, immediately upon the
occurrence of the Change of Control, (i) such Award shall become fully vested
and, if applicable, exercisable, (ii) the restrictions, payment conditions, and
forfeiture conditions applicable to any such Award granted shall lapse, and
(iii) any performance conditions imposed with respect to Awards shall be deemed
to be fully achieved at target levels.

        (c)   For purposes of this Article XII, an Award shall be considered
assumed or substituted for if, following the Change of Control, the Award
remains subject to the same terms and conditions that were applicable to the
Award immediately prior to the Change of Control except that, if the Award
related to Shares, the Award instead confers the right to receive common stock
of the acquiring entity.

        (d)   Notwithstanding any other provision of the Plan, in the event of a
Change of Control, except as would otherwise result in adverse tax consequences
under Section 409A of the Code, the Board may, in its sole discretion, provide
that each Award shall, immediately upon the occurrence of a Change of Control,
be cancelled in exchange for a payment in cash or securities in an amount equal
to (x) the excess of the consideration paid per Share in the Change of Control
over the exercise or purchase price (if any) per Share subject to the Award
multiplied by (y) the number of Shares granted under the Award. Where such
acceleration would result in adverse tax consequences under Section 409A of the
Code with respect to an Award, the Board may, in its sole discretion, provide
that such Award shall become vested and non-forfeitable upon the occurrence of
the Change of Control; provided, however, that the Grantee shall not be able to
exercise the Award, and the Award shall not become payable, except in accordance
with the terms of such Award or until such earlier time as the exercise and/or
payment complies with Section 409A of the Code.

Article 13. Amendment, Modification, and Termination

        13.1    Amendment, Modification, and Termination.    Subject to the
terms of the Plan, the Board may at any time and from time to time, alter,
amend, suspend or terminate the Plan in whole or in part. To the extent
applicable and required by the New York Stock Exchange (or such other exchange
upon which the Company lists its shares for trading) or any other applicable
law, rule or regulation, no amendment and no transaction that would constitute a
repricing shall be effective unless approved by the Company's stockholders.
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARS in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval. The Board may delegate to the Plan Committee any or all of the
authority of the Board under Section 13.1 to alter, amend, suspend or terminate
the Plan.

        13.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.    The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.2) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent

14

--------------------------------------------------------------------------------



that such authority would be inconsistent with the Plan's meeting the
requirements of the Performance-Based Exception.

        13.3    Awards Previously Granted.    Notwithstanding any other
provision of the Plan to the contrary, no termination, amendment, or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Grantee of
such Award.

Article 14. Withholding

        14.1    Withholding    

        (a)    Mandatory Tax Withholding.    

        (1)   Whenever, under the Plan, Shares are to be delivered upon exercise
or payment of an Award or upon Restricted Shares becoming nonforfeitable, or any
other event with respect to rights and benefits hereunder, the Company shall be
entitled to require (i) that the Grantee remit an amount in cash, or if
determined by the Committee, Shares, sufficient to satisfy all federal, state,
local and foreign tax withholding requirements related thereto ("Required
Withholding"), (ii) the withholding of such Required Withholding from
compensation otherwise due to the Grantee or from any Shares or other payment
due to the Grantee under the Plan or (iii) any combination of the foregoing.

        (2)   Any Grantee who makes a Disqualifying Disposition or an election
under Section 83(b) of the Code shall remit to the Company an amount sufficient
to satisfy all resulting Required Withholding; provided that, in lieu of or in
addition to the foregoing, the Company shall have the right to withhold such
Required Withholding from compensation otherwise due to the Grantee or from any
Shares or other payment due to the Grantee under the Plan.

        (b)    Elective Share Withholding.    

        (1)   Subject to Section 14.1(b)(2), a Grantee may elect the withholding
("Share Withholding") by the Company of a portion of the Shares subject to an
Award upon the exercise of such Award or upon Restricted Shares becoming
non-forfeitable or upon making an election under Section 83(b) of the Code
(each, a "Taxable Event") having a Fair Market Value equal to (i) the minimum
amount necessary to satisfy Required Withholding liability attributable to the
Taxable Event; or (ii) with the Committee's prior approval, a greater amount,
not to exceed the estimated total amount of such Grantee's tax liability with
respect to the Taxable Event.

        (2)   Each Share Withholding election shall be subject to the following
conditions:

          (i)  any Grantee's election shall be subject to the Committee's
discretion to revoke the Grantee's right to elect Share Withholding at any time
before the Grantee's election if the Committee has reserved the right to do so
in the Award Agreement;

         (ii)  the Grantee's election must be made before the date (the "Tax
Date") on which the amount of tax to be withheld is determined; and

        (iii)  the Grantee's election shall be irrevocable.

        14.2    Notification under Code Section 83(b).    If the Grantee, in
connection with the exercise of any Option, or the grant of Restricted Shares,
makes the election permitted under Section 83(b) of the Code to include in such
Grantee's gross income in the year of transfer the amounts specified in
Section 83(b) of the Code, then such Grantee shall notify the Company of such
election within 10 days of filing the notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code. The Committee

15

--------------------------------------------------------------------------------



may, in connection with the grant of an Award or at any time thereafter prior to
such an election being made, prohibit a Grantee from making the election
described above.

Article 15. Successors

        All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.

Article 16. Additional Provisions

        16.1    Gender and Number.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.

        16.2    Severability.    If any part of the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

        16.3    Requirements of Law.    The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Grantee, if such exercise or delivery would constitute a violation
by the Grantee or the Company of any applicable law or regulation.

16.4Securities Law Compliance.

        (a)   If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Shares acquired pursuant
to Awards under the Plan as it may deem advisable. All certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which Shares are then listed, any applicable securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If so requested
by the Company, the Grantee shall make a written representation to the Company
that he or she will not sell or offer to sell any Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1993, as amended, and any applicable state securities law or unless he or
she shall have furnished to the Company evidence satisfactory to the Company
that such registration is not required.

        (b)   If the Committee determines that the exercise or nonforfeitability
of, or delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any stock exchange
upon which any of the Company's equity securities are listed, then the Committee
may postpone any such exercise, nonforfeitability or delivery, as applicable,
but the Company shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.

        16.5    No Rights as a Stockholder.    A Grantee shall not have any
rights as a stockholder of the Company with respect to the Shares (other than
Restricted Shares) which may be deliverable upon

16

--------------------------------------------------------------------------------



exercise or payment of such Award until such shares have been delivered to him
or her. Restricted Shares, whether held by a Grantee or in escrow by the
Secretary of the Company, shall confer on the Grantee all rights of a
stockholder of the Company, except as otherwise provided in the Plan or Award
Agreement. At the time of a grant of Restricted Shares, the Committee may
require the payment of cash dividends thereon to be deferred and, if the
Committee so determines, reinvested in additional Restricted Shares. Stock
dividends and deferred cash dividends issued with respect to Restricted Shares
shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Committee
may provide for payment of interest on deferred cash dividends.

        16.6    Nature of Payments.    Awards shall be special incentive
payments to the Grantee and shall not be taken into account in computing the
amount of salary or compensation of the Grantee for purposes of determining any
pension, retirement, death or other benefit under (a) any pension, retirement,
profit-sharing, bonus, insurance or other employee benefit plan of the Company
or any Subsidiary or (b) any agreement between (i) the Company or any Subsidiary
and (ii) the Grantee, except as such plan or agreement shall otherwise expressly
provide.

        16.7    Governing Law.    The Plan, and all agreements hereunder, shall
be construed in accordance with and governed by the laws of the State of
Delaware other than its laws respecting choice of law.

        16.8    Code Section 409A Compliance.    The intent of the parties is
that payments and benefits under this Plan comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and be administered to be in
compliance therewith. Any payments described in this Plan that are due within
the "short term deferral period" as defined in Section 409A of the Code shall
not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in this Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Plan during the six-month
period immediately following the Grantee's termination of employment shall
instead be paid on the first business day after the date that is six months
following the Grantee's separation from service (or upon Participant's death, if
earlier). In addition, for purposes of this Plan, each amount to be paid or
benefit to be provided to the Grantee pursuant to the Plan, which constitute
deferred compensation subject to Section 409A of the Code, shall be construed as
a separate identified payment for purposes of Section 409A of the Code.

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



JANUS CAPITAL GROUP INC. 2012 Employment Inducement Award Plan (as adopted
effective as of January 24, 2012)
Table of Contents
Janus Capital Group Inc. 2012Employment Inducement Award Plan
(AS ADOPTED EFFECTIVE AS OF January 24, 2012)
